280 S.W.3d 782 (2009)
DOSTER, MICKES, JAMES, ULLOM, BENSON & GUEST, LLC, Respondent,
v.
ANTIBODY RESEARCH CORPORATION, Appellant.
No. ED 90987.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
Antibody Research Corporation, Anjana Prayaga, Sudhirdas Prayaga, Dardenne Prairie, MO, pro se.
Andrew Thomas Drazen, Karen Louise Kramer, Chesterfield, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Antibody Research Corporation (ARC) appeals the judgment of the Circuit Court of St. Louis County, the Honorable Brenda Stith-Loftin presiding, in favor of Respondent Doster Mickes, in a dispute over attorney's fees. However, because we find ARC's brief in gross violation of Rule 84.04, we grant Doster Mickes' motion to dismiss the appeal.
ARC's brief contains no citations to statutes, case law, or any other authority. It contains no citations to the record, nor does it recite any standard of review. It consists merely of various disputations concerning the court's judgment and recitations of the facts as ARC views them. As such, the brief preserves nothing for appeal. Kramer v. Park-Et Restaurant, Inc., 226 S.W.3d 867, 870 (Mo.App. E.D. 2007).
Furthermore, ARC claims to be represented pro se. However, a corporation is not a natural person and thus cannot represent itself pro se. Prop. Exch. & Sales, Inc. (PESI) by Jacobs v. Bozarth, 778 S.W.2d 1, 2-3 (Mo.App. E.D.1989). Rather, ARC must be represented by an attorney licensed to practice law in the state of Missouri. Id. See also § 484.020 RSMo. (2000).
DISMISSED.